Barnhill, J.,
dissenting: Three men were standing in a lane. Defendant approached on a bicycle and ran into one of them, the prosecuting witness, J. E. Roberson, and knocked him down. Roberson got up and said, “I ought to take this piece of board up and knock you in the head.” Defendant replied, “Wait a minute, G-od damn y<jú*j|£^wi]l get you.” He then went off and got a gun but did not get near¡MRian 200 or 250 yards of Roberson. He testified the bicycle incident an accident. Roberson said he thought so too until defendant replied to him in an angry tone.
Upon this evidence, stated in the light most favorable to the State, defendant was arrested under a warrant charging an assault with a deadly weapon, a bicycle, and also with a gun. At the trial he was without counsel and the record indicates that he pleaded guilty. Sentence of two years was imposed. He appealed to the Superior Court.
When the cause came on for hearing in the Superior Court, his counsel attempted to withdraw his plea of guilty and enter a plea of not guilty. His motion was denied and the court proceeded as if it was an appellate court of review, and, after hearing the evidence, pronounced judgment of two years imprisonment. The majority opinion approves. My view of the law is such that I am unable to concur.
It is said the court, in denying the defendant’s motion to be allowed to enter a plea of not guilty, was exercising a discretionary power. But labels have little significance in the face of actuality. The inevitable result of the ruling was to deny the defendant a trial de novo. Instead, the court heard the evidence and imposed sentence without the intervention of a jury. This procedure is challenged by exception to the judgment. In deciding the question thus presented we are not circumscribed by or confined to the argument of counsel. It is the action of the judge— not the lawyer — that is under review.
So then the one question presented on this appeal is this: Was the defendant entitled to a trial de novo in the Superior Court? If so, he has been denied a substantial right.
The majority conclude that defendant on appeal was bound by his plea in the recorder’s court and therefore he had no right to a trial de novo.
*153If only a question of procedure were presented, I would assent, but a vital question of substantial right is involved. Hence I must enter my dissent and give my reasons for so doing.
The pertinent statute, chapter 74, Public-Local Laws 1911, gives a defendant convicted in the inferior court thereby created a right of appeal and provides that “upon such appeal the trial in the Superior Court shall be de novo on papers certified from said recorder’s court.” About this there is no division of opinion.
The ideal system, no doubt, would provide one trial and one trial only, with the right of a review for alleged error in law. But, as yet, we have not reached perfection. We still maintain inferior courts which are not courts of record. They are “one man” courts. Their presiding officers, oftentimes, are not trained in the law. It is not unusual for defendants to appear without counsel. Procedure is more or less informal and at times without regard to the rules of evidence. On appeal no “case on appeal” is possible. A review by an appellate court of errors is a practical impossibility.
The law recognizes the nature, quality, and composition of these tribunals, set up for the purpose of providing speedy and inexpensive trial of petty causes. It treats their weaknesses realistically and gives the litigant adequate protection by providing the only sensible alternative— an appeal with the right to a trial de novo.
Thus it constitutes the Superior Court an appellate trial court. It does not review errors of law. It retries a cause anew. Unless expressly authorized by statute, as in case of general county courts, it does not exercise the functions of an appellate court of review.
Here the pertinent statute assures a trial de novo. The term is general, without restriction or limitation. So then we come to the question: What is the significance of the term — what is a trial de novo?
De novo means fresh; anew. Estes v. Denver & R. G. R. Co., 113 Pac., 1005. It means anew, over again, and without any presumptions in favor of the justice’s judgment. Slaughter v. Martin, 63 So., 689. The case stands as a new cause, Snoden v. Humphries, 2 N. C., 21, and is to be tried on the whole merits anew. S. v. Koonce, 108 N. C., 752. It should be unaffected by proceedings in the lower court, Southern Casualty Co. v. Fulkerson, 30 S. W. (2d), 911, and is to proceed as if there had been no trial. S. v. McAlpin, 26 N. C., 140; Karcher v. Green, 32 Atl., 225; Nichols v. Vinson, 32 Atl., 225.
The trial in the appellate court is to be had on the warrant, S. v. Boykin, 211 N. C., 407, 191 S. E., 18, as though it originated in the appellate court. Vinyard v. Republic Iron & Steel Co., 87 So., 552; S. v. Goff, 205 N. C., 545, 172 S. E., 407, and cases cited; Bullard v. McArdle, 35 Am. St. Rep., 176.
*154Article I, section 13, of our Constitution guarantees to a defendant in a criminal prosecution tbe right to trial by jury. It also permits other means of trial for petty misdemeanors, with the right of appeal.
. We have repeatedly held that the right of appeal thus required is the means adopted to preserve the defendant’s constitutional right to a jury trial.
On an appeal in a criminal action from an inferior court 'the trial in the Superior Court is de novo. When the defendant asserts his right of appeal and the case comes up in the Superior Court, the defendant’s right of trial by jury as guaranteed by the .Constitution is preserved to him. S. v. Brittain, 143 N. C., 668; S. v. Pasley, 180 N. C., 695, 104 S. E., 533; S. v. Jones, 139 N. C., 612; S. v. Shine, 149 N. C., 480.
The unrestricted appeal from a sentence in an inferior court granted the defendant by statute protects a defendant’s right to trial by jury guaranteed by the Constitution, S. v. Lytle, 138 N. C., 738, and inasmuch as the trial in the Superior Court is de novo, alleged errors committed in the inferior court must be disregarded. S. v. Brittain, supra; S. v. Hyman, 164 N. C., 411, 79 S. E., 284.
If I correctly evaluate the substance of these decisions, then the right of appeal is unrestricted. Defendant’s plea is withdrawn by operation of law and the cause is to be tried again from the beginning as if it originated in the Superior Court, unprejudiced by any proceeding in the inferior court. Thus the defendant is guaranteed the right to replead and to trial by jury.
The Superior Court, as stated, is an appellate trial court and not an appellate court of review. It is not its prerogative to review trials in inferior courts for the purpose of discovering and correcting error. When a cause reaches it on appeal, it is to be again tried from the beginning, anew, as if it originated in that court. . Trial de novo can have no other meaning.
This view is sustained by the decision in S. v. Koonce, supra. There the defendant was convicted in a magistrate’s court. He then moved in arrest of judgment. The motion was denied and he appealed. Thus his appeal, strictly speaking, presented only a question of law. In the Superior Court he stated he wished to be heard on that question alone. The judge overruled the motion in arrest of judgment and pronounced judgment. This Court remanded, saying in part:
“The motion in the Superior Court to arrest the judgment in the court of the justice of the peace had no pertinency, because the action was there to be tried anew and without regard to the verdict, motions and judgment before the justice of the peace. The Superior Court was not a court of errors — it had jurisdiction to try and dispose of the case, which it obtained by virtue of the appeal. . . . The court should have *155required bim to plead or demur. If be pleaded not guilty be should have been put upon bis trial. If be pleaded nolo contendere, or guilty, the court might have proceeded to give judgment. But there was no trial, no verdict of a jury, no plea that warranted the judgment from which the defendant appealed.”
The appeal annuls the judgment of the inferior court. There is nothing to review. S. v. Goff, supra.
The one ease cited in support of the majority view is S. v. Warren, 113 N. C., 683. A careful examination of that decision will disclose that it is not authoritative. The facts as disclosed by the original record are these: The defendant was arrested óh a warrant charging a misdemeanor. In the trial before the justice of the peace he entered a plea of guilty and then appealed from the sentence imposed. In the Superior Court he entered a plea of not guilty and was convicted by a jury. His counsel then moved in arrest of judgment for that the Act under which he was tried, ch. 42, Public Laws 1891, was unconstitutional. Judgment was arrested and the State appealed. This Court reversed.
Thus the sole legal question presented in that case was the constitutionality of the Act under which the defendant was tried. The discussion of procedure was superfluous dicta of the author entirely alien to the legal question presented. The other Justices who, by their vote, concurred in the opinion were not bound thereby. Neither are we.
If, however, it is to be assumed that the point here presented was there decided, then in my opinion the decision is in direct conflict with the statutory provision giving defendant an unrestricted right of appeal and assuring him a trial de novo. For that reason it is unsound. The error, once made, should not be perpetuated.
S. v. Branner, 149 N. C., 559, is cited in support of the conclusion that a plea of guilty once entered may not be withdrawn as a matter of right. But there the Court is discussing procedure in the Superior Court. Having entered a plea of guilty, the defendant may offer evidence for the purpose of portraying, in mitigation, the circumstances under which the crime was committed, but he may not deny the fact of guilt. This is sound for, otherwise, he would be permitted to both admit and deny guilt in the same hearing.
As I view it, however, this rule does not apply to a plea entered in an inferior court when the trial is to be had de novo in the appellate court. To so hold is to deny him the protection of the statute which guarantees to him a trial afresh, from the beginning, with all the attendant rights.
There is a further reason why the procedure in the court below shquld be held for error. The court undertook to act as an appellate court of review. When acting in such capacity it could do nothing more than affirm or reverse the judgment of the justice of the peace. It went fur*156ther and pronounced independent judgment of imprisonment on tbe facts presented to it on tbe bearing — and tbis was done without a plea or verdict in that court.
I vote to remand for trial.
SoheNck and Sea well, JJ., concur in dissent.